DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) is being considered by the examiner.
Translation for Aono Masahi (“From Natural Computing to Augmented Life”) could not be found, and not considered.

Drawings
The drawings were received on 01/15/2020.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, variable “xm” in Par [0188] "( xi + xj + xk ) ( xi + ~xj + xl ) ( ~xi + xj, + xl ) ( ~xk + xl + xm ) = 1”, where they explain the embodiment of Fig 15, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The abstract of the disclosure is objected to because it contains more than 150 words.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: Par [0063] recites “The variable value calculation circuit 10a corresponds to a case where the number of literals included in the clause is three”.  It is unclear why the number of literals is three, while Figures 5-9 show more literals.
Appropriate correction is required.

Remarks
Claim 3 recites “the positive-side clause calculation circuit includes” which should be replaced by “the positive-side clause calculation circuit further includes”.
Claim 5 recites “the negative-side clause calculation circuit includes” which should be replaced by “the negative-side clause calculation circuit further includes”.

Claim Objections

Claim 6 is objected to because of the following informalities:  Phrase "any one of the value" in Line 3 should be "any one of the values".  Appropriate correction is required.

Claim 9 is objected to because it recites “A non-transitory computer-readable recording medium storing a program which simulates the solution search device”.  It should be replaced by “A non-transitory computer-readable recording medium storing a program when executed simulates the solution search device”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per Claim 1,
it recites “the variable” in Line 4 in Line 6. It is unclear which variable it is referring to, as the claim recites “each variable” in Line 2. For the purposes of prior art examination, Examiner is interpreting this as the respective variable.

The claim also recites “clauses of the logical expression” in Line 13 and in Line 19. It is unclear if they mean the same clauses or different clauses. For the purposes of prior art examination, Examiner is interpreting them as the same clauses.

As per Claim 2,
it recites “literals” in Line 4 and in Line 7. It is unclear if they mean the same literals or different. Furthermore, it is also unclear if these literals mean all literals in Lines 3-4, or a part of it. For the purposes of prior art examination, Examiner is interpreting literals in Line 4 and in Line7 as all literals.
The claim also recites “a clause” in Lines 4-5 and in Line 7. It is unclear if they are the same clause or different clauses.

As per Claim 3,
it recites “another variable value calculation circuit” in Line 4. It is unclear which variable value calculation circuit it is referring to, as it was unclear in Claim 1. For the purposes of prior art examination, Examiner is interpreting them as the same variable value calculation circuits that was referred to in Claim 1 Line 5.
The claim recites “the clause” in Line 5 and in Line 8. It is unclear which clause these terms are referring to, as Claim 2 recites a clause in Lines 4-5 and also in Line 7. 
The claim also recites “the other variable” in Lines 4-5 and in Line 5, but it is unclear which variable these terms are referring to.

As per Claim 4,
it recites “literals” in Line 4 and in Line 7. It is unclear what these terms refer to. For the purposes of prior art examination, Examiner is interpreting them as the literals recited as “all literals” in Line 4.  

	As per Claim 5,
it recites “the selection circuit”, in Line 3, included in the negative-side clause calculation circuit. However, Claim 3 recited a selection circuit in the positive-side clause calculation circuit in Line 3. Therefore, it is unclear if “the selection circuit” that Claim 5 recites is a shared instance of the selection circuit, or if it is a separate instance from that of Claim 3 of the same type of a circuit.  For the purposes of prior art examination, Examiner is interpreting this as a separate instance of the same type of the circuits.
The claim also recites “the clause” in Line 5, which does not clarify which clause it is referring to, as Claim 2 recites a clause in Lines 4-5 and also in Line 7.

A per Claim 7,
it recites “another variable value calculation circuit” in Line 8. It is unclear which variable value calculation circuit it is referring to, as it was unclear in Claim 1. For the purposes of prior art examination, Examiner is interpreting them as the same variable value calculation circuits that was referred to in Claim 1 Line 5.

As per Claims 6 and 8,
they are rejected for the same reason as Claim 1, due to their dependency upon Claim 1.

	As per Claim 9,
it is a non-transitory computer-readable recording medium claim equivalent to system claim 1, and rejected for the same reason.

Allowable Subject Matter
Claims 1-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

As per Claim 1,
the claim requires, among other limitations, elements such as a current value calculation circuit that calculates the value of the target variable based on the value of the target variable calculated by the positive-side variable value calculation circuit, the value of the target variable calculated by the negative-side variable value calculation circuit, and a previous value of the target variable.
Ashar (US 6247164) discloses a state machine that characterizes a variable using its value and its negated value (Ashar Col 9 Line 37 “The states are characterized by three state variables: (i) the value of Vi, (ii) the value of ~Vi, and (iii) a bit indicating whether this state machine is currently active or inactive. This is indicated in FIG. 4 by the three bits in the center of each of the states. Generally, these values may be stored in flip flops (not shown). Separate State variables are required for Vi and ~Vi because they are both 0 until a value is either asserted or implied for them”). However, Ashar does not teach a current value calculation circuit that calculates the value of the target variable based on the value of the target variable calculated by the positive-side variable value calculation circuit, the value of the target variable calculated by the negative-side variable value calculation circuit, and a previous value of the target variable.

Therefore, none of the closest prior art found teaches the limitation required in the claimed invention. Thus, claim 1 is allowable.
 
As per Claims 2-8,
They are allowable due to their dependency upon Claim 1.

Claim 9 is a non-transitory computer-readable recording medium claim equivalent to system claim 1, and is allowable for the same reason.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHUL YOUNG LEE/Examiner, Art Unit 2182                                                                                                                                                                                                        
/JYOTI MEHTA/Supervisory Patent Examiner, Art Unit 2182